DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 May, 2022 has been entered. 

Election/Restrictions
Applicants elected group II and the compound of claim 4 made by the method of example 14, 23, or 24 with traverse in the reply filed on 18 June, 2021.  The traversal was found unpersuasive, and the election/restriction requirement made final in the office action posted 27 July, 2021.

Claims Status
Claims 1-4, 6-45, and 47-52 are pending.
Claims 6 and 8 been amended.
Claims 1, 2, 7, 9-45 and 47-52 have been withdrawn from consideration due to an election/restriction requirement.

Withdrawn Rejections
The rejection of claim 46 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite due to uncertainty as to when the chromatography was banned is hereby withdrawn due to amendment.

Maintained/Modified Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3, 4, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hettmann et al (WO 2015155998, cited by applicants) in view of Lowe (Blog “In the pipeline” 3 Dec, 2007), Xu et al (J. Chem. Thermodynamics (2016) 102 p178-187), Luo et al (CN 105085529), and Lv et al (CN 102786418).  Please note that Luo et al and Lv et al are both in Chinese.  Machine translations of these documents are used in this rejection, and references to locations in these documents refer to the machine translation, rather than the original documents.

Hettmann et al discuss conjugates of a campothecin analog (exatecan) to anti HER3 (abstract).  The campothecin analog has the structure 
    PNG
    media_image1.png
    230
    300
    media_image1.png
    Greyscale
(paragraph 4).  Please note that this is identical with the campothecin analog in applicant’s elected compound.  The conjugate can be made by reacting a linker/drug conjugate with the antibody (paragraph 32), with a small number of linkers, including the one in applicant’s elected species (paragraph 34).  This is a particularly preferred embodiment (paragraph 110).  A mention of recrystallization is made, but this appears to be at a step other than the linker/drug conjugate (paragraph 189).
The difference between this reference and the instant claims is that it does not discuss recrystallization of the intermediate, or discuss the solvent system used.
Lowe discusses purification at different scales (title).  Chromatography at large scale is problematic; it is used only if better alternatives have been completely ruled out, as it is difficult and expensive, and uses huge amounts of solvents (2nd page, 5th paragraph).  Recrystallization, while it may take some time and material to come up with the proper conditions, it is easy to do, even at large scale (2nd page, 6th and 7th paragraphs, continues to 3d page).  The process is dissolving with heat, then cooling to get the crystals to fall out of solution (2nd page, 7th paragraph).  This reference teaches recrystallization is much better than chromatography in large scale processes.
Xu discusses solubility and thermodynamics of dinitroaniline in organic solvents (title) to optimize purification by recrystallization (abstract).  Please note that both acetone and n-propanol, used in applicant’s elected solvent mixture, are both considered (abstract).  A number of solubility models are discussed (p179, 1st column, 2nd paragraph to p180, 1st column, 1st paragraph) and fit to the solubility as a function of temperature in various solvents (p183, 2nd column, 1st paragraph).  This reference discusses optimizing the solvent system for purification by recrystallization, and mention both acetone and n-propanol.
Luo et al discusses preparations of ibrutinib (title).  Purification involves dissolving the material in a solvent the chemical is well soluble in and cooling and/or adding a solvent the material is poorly soluble in (paragraph 73).  The dissolving solvent is selected from a Markush group comprising n-propanol (paragraph 75), while the solvent the material is poorly soluble in is selected from a small Markush group including acetone (paragraph 76).  An example is given using ethanol (not patentably distinct from n-propanol, MPEP 2144.09) and acetone (paragraph 89).  This reference renders obvious acetone/n-propanol mixtures for recrystallization.
Lv et al discuss preparing chlorogenic acid (title).  The material can be purified by crystallization of a mix of any two solvents selected from a Markush group that includes acetone and n-propanol (paragraph 45).  Different solvents and solvent mixtures have different characteristics, which will impact the purification conditions (paragraph 78).  In other words, there is an optimization step in selecting the correct solvent for recrystallization.  This reference discusses optimizing recrystallization solvents, and suggest acetone and n-propanol in mixes for that purpose.
Therefore, it would be obvious to purify at scale the intermediates of Hettmann et al using recrystallization, rather than chromatography, because chromatography is difficult and expensive to run at scale, and recrystallization is not.  As every organic chemistry student learns how to do recrystallization, an artisan in this field would attempt this process with a reasonable expectation of success.
The prior art (Lowe, Xu et al, and Lv et al) teach that there is a process of optimization of the solvent for recrystallization.  Optimization is not considered a patentable innovation, absent secondary considerations (MPEP 2144.05(II)).  Given that there are three references cited (Xu et al, Luo et al, and Lv et al) which suggest acetone and n-propanol for this optimization step, it is obvious to at least attempt that solvent mixture.  In other words, it is obvious to optimize the recrystallization, as several references teach optimizing the solvent system is necessary for this process, and that it is obvious to use acetone and n-propanol in the optimization, as several references mention these solvents.  As recrystallization is common in the art, an artisan in this field would attempt this process with a reasonable expectation of success.
The prior art renders obvious optimizing the solvent and at least attempting acetone and n-propanol, rendering obvious claims 3, 6, and 8.
Applicants do not appear to have shown a great diversity of crystal polymorphs for this material, so a person of skill in the art would reasonably arrive at crystals with the same structure as applicants, rendering obvious claim 4.
response to applicant’s arguments
	Applicants argue that none of the cited references describe the claimed crystals, that the material would be expected to be difficult to crystallize (so there would be no reasonable expectation of success), and point out differences between the cited references and the claimed invention.
Applicant's arguments filed 25 May, 2022 have been fully considered but they are not persuasive.

Applicants argue that none of the cited references describe the claimed crystals.  While true, it is not clear how this overcomes the rejection.  While a claim is not patentable if its subject matter is described by the prior art (35 USC 102), a prior art rejection can be made that does not anticipate the claims (35 USC 103). 
Applicants next argue that the material would be expected to be difficult to crystallize, pointing to the teachings of Hancock.  There are three problems with this argument.  First off, Hancock is not of record.  It is not attached to this response, and is not listed in any IDS associated with this application.  This makes it impossible to determine the teachings of the reference in context.  Second, it is not clear if the reference is prior art.  The text of 35 USC 103 states that patentability is determined as of the effective filing date of the application, which is 31 Aug, 2017.  The citation applicants give for Hancock states that it was published in 2017, but the month is not stated.  Third, applicants are equating difficult to crystallize with no reasonable expectation of success in crystallizing.  Applicant’s description of the teachings of Hancock is that the molecular weight and the number of rotatable bonds define how easy a compound is to crystallize, with greater number of either making it more difficult.  There are very few proteins with a lower molecular weight and fewer rotatable bonds than applicant’s compound – proteins are large macromolecules.  Yet McPherson et al (Acta Cryst (2014) F70 p2-20), while making it clear that proteins are not simple to crystallize (p3, 1st column, 6th and 7th paragraphs, continues to 2nd column), teach that a person of skill in this field can be successful enough to make it reasonable to attempt (p6, 1st column, 2nd and 3d paragraphs).  Note that one of the approaches described is using commercial kits to screen for crystallization conditions (p6, 1st column, 3d paragraph).  If it is reasonable to attempt crystallization of these compounds, which, according to applicant’s description of Hancock, will be more difficult to crystallize than the compound of the claims, it is difficult to see how a person of skill in this field would be unable to arrive at conditions under which the compound of applicant’s claims would be able to crystallize.  It is not difficult to find other crystalline compounds that, according to applicant’s description of Hancock (i.e. MW > 300 and more than 6 rotatable bonds), will be difficult to crystallize.  For example, the chemical company’s description of cetyl trimethyl ammonium bromide (https://thechemco.com/chemical/cetyl-trimethyl-ammonium-bromide/#:~:text=At%20standard%20temperature%20and%20pressure,not%20all%2C%20common%20organic%20solvents, available 2013)  describes it as a crystalline solid.  Saberi et al (Food Res. Int. (2011) 44 p425-435) describe palm oil crystals (title).  So, while the compound of applicant’s invention may be more difficult to crystallize than urea or camptothecin (for example), it is not considered beyond the skill if an artisan in this field to obtain crystals.  Note that the courts have ruled that determination of recrystallization parameters is mere optimization (Eli Lilly v Barr Labs 251 F.3d 955).
Finally, applicants point out differences between the references cited in the previous office action to show that modified peptides and camptothecin can be crystallized and the material of the instant claims.  It is not clear how relevant these differences are to applicant’s argument.  As noted above, a person of skill in the art would reasonably be able to crystallize the material of applicant’s claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

first rejection
Claims 3, 4, 6, and 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/262,590 in view of Hettmann et al (WO 2015155998, cited by applicants) in view of Lowe (Blog “In the pipeline” 3 Dec, 2007), Xu et al (J. Chem. Thermodynamics (2016) 102 p178-187), Luo et al (CN 105085529), and Lv et al (CN 102786418). 
Competing claim 1 describes a method of making an antibody drug conjugate, comprising reacting a compound with the structure 
    PNG
    media_image2.png
    253
    546
    media_image2.png
    Greyscale
 with an antibody.
The difference between the competing claims and the instant claims is that the competing claims do not describe a crystal moiety.
Lowe discusses purification at different scales (title).  Chromatography at large scale is problematic; it is used only if better alternatives have been completely ruled out, as it is difficult and expensive, and uses huge amounts of solvents (2nd page, 5th paragraph).  Recrystallization, while it may take some time and material to come up with the proper conditions, it is easy to do, even at large scale (2nd page, 6th and 7th paragraphs, continues to 3d page).  The process is dissolving with heat, then cooling to get the crystals to fall out of solution (2nd page, 7th paragraph).  This reference teaches recrystallization is much better than chromatography in large scale processes.
Xu discusses solubility and thermodynamics of dinitroaniline in organic solvents (title) to optimize purification by recrystallization (abstract).  Please note that both acetone and n-propanol, used in applicant’s elected solvent mixture, are both considered (abstract).  A number of solubility models are discussed (p179, 1st column, 2nd paragraph to p180, 1st column, 1st paragraph) and fit to the solubility as a function of temperature in various solvents (p183, 2nd column, 1st paragraph).  This reference discusses optimizing the solvent system for purification by recrystallization, and mention both acetone and n-propanol.
Luo et al discusses preparations of ibrutinib (title).  Purification involves dissolving the material in a solvent the chemical is well soluble in and cooling and/or adding a solvent the material is poorly soluble in (paragraph 73).  The dissolving solvent is selected from a Markush group comprising n-propanol (paragraph 75), while the solvent the material is poorly soluble in is selected from a small Markush group including acetone (paragraph 76).  An example is given using ethanol (not patentably distinct from n-propanol, MPEP 2144.09) and acetone (paragraph 89).  This reference renders obvious acetone/n-propanol mixtures for recrystallization.
Lv et al discuss preparing chlorogenic acid (title).  The material can be purified by crystallization of a mix of any two solvents selected from a Markush group that includes acetone and n-propanol (paragraph 45).  Different solvents and solvent mixtures have different characteristics, which will impact the purification conditions (paragraph 78).  In other words, there is an optimization step in selecting the correct solvent for recrystallization.  This reference discusses optimizing recrystallization solvents, and suggest acetone and n-propanol in mixes for that purpose.
Therefore, it would be obvious to recrystallize the material to purify it, as Lowe states that this is a method that scales well.  As recrystallization is common in the art, an artisan in this field would attempt this process with a reasonable expectation of success.
Furthermore, it would be obvious to optimize the recrystallization using acetone and n-propanol, as the prior art clearly states that optimizing the solvent system is necessary, and the relevant references all discuss acetone and n-propanol for this purpose.  As every organic chemist knows how to optimize a recrystallization, an artisan in this field would attempt this process with a reasonable expectation of success.
This is a provisional nonstatutory double patenting rejection.
response to applicant’s arguments
	Applicants repeat the arguments used for the rejection under 35 USC 103, above, and argue that if there is no other rejection, this rejection should be withdrawn as the competing application is later filed.
Applicant's arguments filed 25 May, 2022 have been fully considered but they are not persuasive.

The arguments used for the rejection under 35 USC 103, above and duplicated for this rejection were answered in the discussion of that rejection, above.
It is agreed that, if the claims are otherwise allowable, a later filed application (if it has not passed to patent) will not be the basis of a double patenting rejection.  However, that is not the case here.

second rejection
Claims 3, 4, 6, 8, and 46 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 65 of copending Application No. 16/642,277 (US 20200384121) in view of Hettmann et al (WO 2015155998, cited by applicants) in view of Lowe (Blog “In the pipeline” 3 Dec, 2007), Xu et al (J. Chem. Thermodynamics (2016) 102 p178-187), Luo et al (CN 105085529), and Lv et al (CN 102786418). 
Competing claim 65 describes a method of making a compound:
    PNG
    media_image2.png
    253
    546
    media_image2.png
    Greyscale
 , which is identical to the compound that applicants are using in the instant claims.
The difference between the competing claims and the instant claims is that the competing claims do not describe a crystal moiety.
Lowe discusses purification at different scales (title).  Chromatography at large scale is problematic; it is used only if better alternatives have been completely ruled out, as it is difficult and expensive, and uses huge amounts of solvents (2nd page, 5th paragraph).  Recrystallization, while it may take some time and material to come up with the proper conditions, it is easy to do, even at large scale (2nd page, 6th and 7th paragraphs, continues to 3d page).  The process is dissolving with heat, then cooling to get the crystals to fall out of solution (2nd page, 7th paragraph).  This reference teaches recrystallization is much better than chromatography in large scale processes.
Xu discusses solubility and thermodynamics of dinitroaniline in organic solvents (title) to optimize purification by recrystallization (abstract).  Please note that both acetone and n-propanol, used in applicant’s elected solvent mixture, are both considered (abstract).  A number of solubility models are discussed (p179, 1st column, 2nd paragraph to p180, 1st column, 1st paragraph) and fit to the solubility as a function of temperature in various solvents (p183, 2nd column, 1st paragraph).  This reference discusses optimizing the solvent system for purification by recrystallization, and mention both acetone and n-propanol.
Luo et al discusses preparations of ibrutinib (title).  Purification involves dissolving the material in a solvent the chemical is well soluble in and cooling and/or adding a solvent the material is poorly soluble in (paragraph 73).  The dissolving solvent is selected from a Markush group comprising n-propanol (paragraph 75), while the solvent the material is poorly soluble in is selected from a small Markush group including acetone (paragraph 76).  An example is given using ethanol (not patentably distinct from n-propanol, MPEP 2144.09) and acetone (paragraph 89).  This reference renders obvious acetone/n-propanol mixtures for recrystallization.
Lv et al discuss preparing chlorogenic acid (title).  The material can be purified by crystallization of a mix of any two solvents selected from a Markush group that includes acetone and n-propanol (paragraph 45).  Different solvents and solvent mixtures have different characteristics, which will impact the purification conditions (paragraph 78).  In other words, there is an optimization step in selecting the correct solvent for recrystallization.  This reference discusses optimizing recrystallization solvents, and suggest acetone and n-propanol in mixes for that purpose.
Therefore, it would be obvious to recrystallize the material to purify it, as Lowe states that this is a method that scales well.  As recrystallization is common in the art, an artisan in this field would attempt this process with a reasonable expectation of success.
Furthermore, it would be obvious to optimize the recrystallization using acetone and n-propanol, as the prior art clearly states that optimizing the solvent system is necessary, and the relevant references all discuss acetone and n-propanol for this purpose.  As every organic chemist knows how to optimize a recrystallization, an artisan in this field would attempt this process with a reasonable expectation of success.
This is a provisional nonstatutory double patenting rejection.
response to applicant’s arguments
	Applicants repeat the arguments used for the rejection under 35 USC 103, above, which were answered there.

third rejection
Claims 3, 4, 6, and 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of copending Application No. 15/579,512 (20180147292) in view of Hettmann et al (WO 2015155998, cited by applicants) in view of Lowe (Blog “In the pipeline” 3 Dec, 2007), Xu et al (J. Chem. Thermodynamics (2016) 102 p178-187), Luo et al (CN 105085529), and Lv et al (CN 102786418). 
Competing claim 15 describes a method using a compound:
    PNG
    media_image2.png
    253
    546
    media_image2.png
    Greyscale
 , which is identical to the compound that applicants are using in the instant claims.
The difference between the competing claims and the instant claims is that the competing claims do not describe a crystal moiety.
Lowe discusses purification at different scales (title).  Chromatography at large scale is problematic; it is used only if better alternatives have been completely ruled out, as it is difficult and expensive, and uses huge amounts of solvents (2nd page, 5th paragraph).  Recrystallization, while it may take some time and material to come up with the proper conditions, it is easy to do, even at large scale (2nd page, 6th and 7th paragraphs, continues to 3d page).  The process is dissolving with heat, then cooling to get the crystals to fall out of solution (2nd page, 7th paragraph).  This reference teaches recrystallization is much better than chromatography in large scale processes.
Xu discusses solubility and thermodynamics of dinitroaniline in organic solvents (title) to optimize purification by recrystallization (abstract).  Please note that both acetone and n-propanol, used in applicant’s elected solvent mixture, are both considered (abstract).  A number of solubility models are discussed (p179, 1st column, 2nd paragraph to p180, 1st column, 1st paragraph) and fit to the solubility as a function of temperature in various solvents (p183, 2nd column, 1st paragraph).  This reference discusses optimizing the solvent system for purification by recrystallization, and mention both acetone and n-propanol.
Luo et al discusses preparations of ibrutinib (title).  Purification involves dissolving the material in a solvent the chemical is well soluble in and cooling and/or adding a solvent the material is poorly soluble in (paragraph 73).  The dissolving solvent is selected from a Markush group comprising n-propanol (paragraph 75), while the solvent the material is poorly soluble in is selected from a small Markush group including acetone (paragraph 76).  An example is given using ethanol (not patentably distinct from n-propanol, MPEP 2144.09) and acetone (paragraph 89).  This reference renders obvious acetone/n-propanol mixtures for recrystallization.
Lv et al discuss preparing chlorogenic acid (title).  The material can be purified by crystallization of a mix of any two solvents selected from a Markush group that includes acetone and n-propanol (paragraph 45).  Different solvents and solvent mixtures have different characteristics, which will impact the purification conditions (paragraph 78).  In other words, there is an optimization step in selecting the correct solvent for recrystallization.  This reference discusses optimizing recrystallization solvents, and suggest acetone and n-propanol in mixes for that purpose.
Therefore, it would be obvious to recrystallize the material to purify it, as Lowe states that this is a method that scales well.  As recrystallization is common in the art, an artisan in this field would attempt this process with a reasonable expectation of success.
Furthermore, it would be obvious to optimize the recrystallization using acetone and n-propanol, as the prior art clearly states that optimizing the solvent system is necessary, and the relevant references all discuss acetone and n-propanol for this purpose.  As every organic chemist knows how to optimize a recrystallization, an artisan in this field would attempt this process with a reasonable expectation of success.
This is a provisional nonstatutory double patenting rejection.
response to applicant’s arguments
	Applicants repeat the arguments used for the rejection under 35 USC 103, above, which were answered there.

fourth rejection
Claims 3, 4, 6, and 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/997,613 (US 20200385486) in view of Hettmann et al (WO 2015155998, cited by applicants) in view of Lowe (Blog “In the pipeline” 3 Dec, 2007), Xu et al (J. Chem. Thermodynamics (2016) 102 p178-187), Luo et al (CN 105085529), and Lv et al (CN 102786418). 
Competing claim 1 describes a method using a compound:
    PNG
    media_image2.png
    253
    546
    media_image2.png
    Greyscale
 , which is identical to the compound that applicants are using in the instant claims.
The difference between the competing claims and the instant claims is that the competing claims do not describe a crystal moiety.
Lowe discusses purification at different scales (title).  Chromatography at large scale is problematic; it is used only if better alternatives have been completely ruled out, as it is difficult and expensive, and uses huge amounts of solvents (2nd page, 5th paragraph).  Recrystallization, while it may take some time and material to come up with the proper conditions, it is easy to do, even at large scale (2nd page, 6th and 7th paragraphs, continues to 3d page).  The process is dissolving with heat, then cooling to get the crystals to fall out of solution (2nd page, 7th paragraph).  This reference teaches recrystallization is much better than chromatography in large scale processes.
Xu discusses solubility and thermodynamics of dinitroaniline in organic solvents (title) to optimize purification by recrystallization (abstract).  Please note that both acetone and n-propanol, used in applicant’s elected solvent mixture, are both considered (abstract).  A number of solubility models are discussed (p179, 1st column, 2nd paragraph to p180, 1st column, 1st paragraph) and fit to the solubility as a function of temperature in various solvents (p183, 2nd column, 1st paragraph).  This reference discusses optimizing the solvent system for purification by recrystallization, and mention both acetone and n-propanol.
Luo et al discusses preparations of ibrutinib (title).  Purification involves dissolving the material in a solvent the chemical is well soluble in and cooling and/or adding a solvent the material is poorly soluble in (paragraph 73).  The dissolving solvent is selected from a Markush group comprising n-propanol (paragraph 75), while the solvent the material is poorly soluble in is selected from a small Markush group including acetone (paragraph 76).  An example is given using ethanol (not patentably distinct from n-propanol, MPEP 2144.09) and acetone (paragraph 89).  This reference renders obvious acetone/n-propanol mixtures for recrystallization.
Lv et al discuss preparing chlorogenic acid (title).  The material can be purified by crystallization of a mix of any two solvents selected from a Markush group that includes acetone and n-propanol (paragraph 45).  Different solvents and solvent mixtures have different characteristics, which will impact the purification conditions (paragraph 78).  In other words, there is an optimization step in selecting the correct solvent for recrystallization.  This reference discusses optimizing recrystallization solvents, and suggest acetone and n-propanol in mixes for that purpose.
Therefore, it would be obvious to recrystallize the material to purify it, as Lowe states that this is a method that scales well.  As recrystallization is common in the art, an artisan in this field would attempt this process with a reasonable expectation of success.
Furthermore, it would be obvious to optimize the recrystallization using acetone and n-propanol, as the prior art clearly states that optimizing the solvent system is necessary, and the relevant references all discuss acetone and n-propanol for this purpose.  As every organic chemist knows how to optimize a recrystallization, an artisan in this field would attempt this process with a reasonable expectation of success.
This is a provisional nonstatutory double patenting rejection.
response to applicant’s arguments
	Applicants repeat the arguments used for the rejection under 35 USC 103, above, which were answered there.

fifth rejection
Claims 3, 4, 6, and 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 34, 41, and 63 of copending Application No. 16/330,085 (US 20190225686) in view of Hettmann et al (WO 2015155998, cited by applicants) in view of Lowe (Blog “In the pipeline” 3 Dec, 2007), Xu et al (J. Chem. Thermodynamics (2016) 102 p178-187), Luo et al (CN 105085529), and Lv et al (CN 102786418). 
Competing claims 1, 34, and 42 describes and antibody drug conjugate, made from  a method using a compound:
    PNG
    media_image2.png
    253
    546
    media_image2.png
    Greyscale
 , which is identical to the compound that applicants are using in the instant claims.  Competing claim 63 requires attaching this linker drug combo to an antibody.
The difference between the competing claims and the instant claims is that the competing claims do not describe a crystal moiety.
Lowe discusses purification at different scales (title).  Chromatography at large scale is problematic; it is used only if better alternatives have been completely ruled out, as it is difficult and expensive, and uses huge amounts of solvents (2nd page, 5th paragraph).  Recrystallization, while it may take some time and material to come up with the proper conditions, it is easy to do, even at large scale (2nd page, 6th and 7th paragraphs, continues to 3d page).  The process is dissolving with heat, then cooling to get the crystals to fall out of solution (2nd page, 7th paragraph).  This reference teaches recrystallization is much better than chromatography in large scale processes.
Xu discusses solubility and thermodynamics of dinitroaniline in organic solvents (title) to optimize purification by recrystallization (abstract).  Please note that both acetone and n-propanol, used in applicant’s elected solvent mixture, are both considered (abstract).  A number of solubility models are discussed (p179, 1st column, 2nd paragraph to p180, 1st column, 1st paragraph) and fit to the solubility as a function of temperature in various solvents (p183, 2nd column, 1st paragraph).  This reference discusses optimizing the solvent system for purification by recrystallization, and mention both acetone and n-propanol.
Luo et al discusses preparations of ibrutinib (title).  Purification involves dissolving the material in a solvent the chemical is well soluble in and cooling and/or adding a solvent the material is poorly soluble in (paragraph 73).  The dissolving solvent is selected from a Markush group comprising n-propanol (paragraph 75), while the solvent the material is poorly soluble in is selected from a small Markush group including acetone (paragraph 76).  An example is given using ethanol (not patentably distinct from n-propanol, MPEP 2144.09) and acetone (paragraph 89).  This reference renders obvious acetone/n-propanol mixtures for recrystallization.
Lv et al discuss preparing chlorogenic acid (title).  The material can be purified by crystallization of a mix of any two solvents selected from a Markush group that includes acetone and n-propanol (paragraph 45).  Different solvents and solvent mixtures have different characteristics, which will impact the purification conditions (paragraph 78).  In other words, there is an optimization step in selecting the correct solvent for recrystallization.  This reference discusses optimizing recrystallization solvents, and suggest acetone and n-propanol in mixes for that purpose.
Therefore, it would be obvious to recrystallize the material to purify it, as Lowe states that this is a method that scales well.  As recrystallization is common in the art, an artisan in this field would attempt this process with a reasonable expectation of success.
Furthermore, it would be obvious to optimize the recrystallization using acetone and n-propanol, as the prior art clearly states that optimizing the solvent system is necessary, and the relevant references all discuss acetone and n-propanol for this purpose.  As every organic chemist knows how to optimize a recrystallization, an artisan in this field would attempt this process with a reasonable expectation of success.
This is a provisional nonstatutory double patenting rejection.
response to applicant’s arguments
	Applicants repeat the arguments used for the rejection under 35 USC 103, above, which were answered there.

sixth rejection
Claims 3, 4, 6, and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 24 of US 10,195,288 in view of Hettmann et al (WO 2015155998, cited by applicants) in view of Lowe (Blog “In the pipeline” 3 Dec, 2007), Xu et al (J. Chem. Thermodynamics (2016) 102 p178-187), Luo et al (CN 105085529), and Lv et al (CN 102786418). 
Competing claim 24 describes a small Markush group comprising a compound:
    PNG
    media_image2.png
    253
    546
    media_image2.png
    Greyscale
 , which is identical to the compound that applicants are using in the instant claims.  
The difference between the competing claims and the instant claims is that the competing claims do not describe a crystal moiety.
Lowe discusses purification at different scales (title).  Chromatography at large scale is problematic; it is used only if better alternatives have been completely ruled out, as it is difficult and expensive, and uses huge amounts of solvents (2nd page, 5th paragraph).  Recrystallization, while it may take some time and material to come up with the proper conditions, it is easy to do, even at large scale (2nd page, 6th and 7th paragraphs, continues to 3d page).  The process is dissolving with heat, then cooling to get the crystals to fall out of solution (2nd page, 7th paragraph).  This reference teaches recrystallization is much better than chromatography in large scale processes.
Xu discusses solubility and thermodynamics of dinitroaniline in organic solvents (title) to optimize purification by recrystallization (abstract).  Please note that both acetone and n-propanol, used in applicant’s elected solvent mixture, are both considered (abstract).  A number of solubility models are discussed (p179, 1st column, 2nd paragraph to p180, 1st column, 1st paragraph) and fit to the solubility as a function of temperature in various solvents (p183, 2nd column, 1st paragraph).  This reference discusses optimizing the solvent system for purification by recrystallization, and mention both acetone and n-propanol.
Luo et al discusses preparations of ibrutinib (title).  Purification involves dissolving the material in a solvent the chemical is well soluble in and cooling and/or adding a solvent the material is poorly soluble in (paragraph 73).  The dissolving solvent is selected from a Markush group comprising n-propanol (paragraph 75), while the solvent the material is poorly soluble in is selected from a small Markush group including acetone (paragraph 76).  An example is given using ethanol (not patentably distinct from n-propanol, MPEP 2144.09) and acetone (paragraph 89).  This reference renders obvious acetone/n-propanol mixtures for recrystallization.
Lv et al discuss preparing chlorogenic acid (title).  The material can be purified by crystallization of a mix of any two solvents selected from a Markush group that includes acetone and n-propanol (paragraph 45).  Different solvents and solvent mixtures have different characteristics, which will impact the purification conditions (paragraph 78).  In other words, there is an optimization step in selecting the correct solvent for recrystallization.  This reference discusses optimizing recrystallization solvents, and suggest acetone and n-propanol in mixes for that purpose.
Therefore, it would be obvious to recrystallize the material to purify it, as Lowe states that this is a method that scales well.  As recrystallization is common in the art, an artisan in this field would attempt this process with a reasonable expectation of success.
Furthermore, it would be obvious to optimize the recrystallization using acetone and n-propanol, as the prior art clearly states that optimizing the solvent system is necessary, and the relevant references all discuss acetone and n-propanol for this purpose.  As every organic chemist knows how to optimize a recrystallization, an artisan in this field would attempt this process with a reasonable expectation of success.
response to applicant’s arguments
	Applicants repeat the arguments used for the rejection under 35 USC 103, above, which were answered there.

seventh rejection
Claims 3, 4, 6, and 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 14, and 15 of copending Application No. 15/579,512 (US 20180147292) in view of Hettmann et al (WO 2015155998, cited by applicants) in view of Lowe (Blog “In the pipeline” 3 Dec, 2007), Xu et al (J. Chem. Thermodynamics (2016) 102 p178-187), Luo et al (CN 105085529), and Lv et al (CN 102786418). 
Competing claim 1, 14, and 15 describe a method of making an antibody drug conjugate, made from  a using a compound:
    PNG
    media_image2.png
    253
    546
    media_image2.png
    Greyscale
 , which is identical to the compound that applicants are using in the instant claims.  
The difference between the competing claims and the instant claims is that the competing claims do not describe a crystal moiety.
Lowe discusses purification at different scales (title).  Chromatography at large scale is problematic; it is used only if better alternatives have been completely ruled out, as it is difficult and expensive, and uses huge amounts of solvents (2nd page, 5th paragraph).  Recrystallization, while it may take some time and material to come up with the proper conditions, it is easy to do, even at large scale (2nd page, 6th and 7th paragraphs, continues to 3d page).  The process is dissolving with heat, then cooling to get the crystals to fall out of solution (2nd page, 7th paragraph).  This reference teaches recrystallization is much better than chromatography in large scale processes.
Xu discusses solubility and thermodynamics of dinitroaniline in organic solvents (title) to optimize purification by recrystallization (abstract).  Please note that both acetone and n-propanol, used in applicant’s elected solvent mixture, are both considered (abstract).  A number of solubility models are discussed (p179, 1st column, 2nd paragraph to p180, 1st column, 1st paragraph) and fit to the solubility as a function of temperature in various solvents (p183, 2nd column, 1st paragraph).  This reference discusses optimizing the solvent system for purification by recrystallization, and mention both acetone and n-propanol.
Luo et al discusses preparations of ibrutinib (title).  Purification involves dissolving the material in a solvent the chemical is well soluble in and cooling and/or adding a solvent the material is poorly soluble in (paragraph 73).  The dissolving solvent is selected from a Markush group comprising n-propanol (paragraph 75), while the solvent the material is poorly soluble in is selected from a small Markush group including acetone (paragraph 76).  An example is given using ethanol (not patentably distinct from n-propanol, MPEP 2144.09) and acetone (paragraph 89).  This reference renders obvious acetone/n-propanol mixtures for recrystallization.
Lv et al discuss preparing chlorogenic acid (title).  The material can be purified by crystallization of a mix of any two solvents selected from a Markush group that includes acetone and n-propanol (paragraph 45).  Different solvents and solvent mixtures have different characteristics, which will impact the purification conditions (paragraph 78).  In other words, there is an optimization step in selecting the correct solvent for recrystallization.  This reference discusses optimizing recrystallization solvents, and suggest acetone and n-propanol in mixes for that purpose.
Therefore, it would be obvious to recrystallize the material to purify it, as Lowe states that this is a method that scales well.  As recrystallization is common in the art, an artisan in this field would attempt this process with a reasonable expectation of success.
Furthermore, it would be obvious to optimize the recrystallization using acetone and n-propanol, as the prior art clearly states that optimizing the solvent system is necessary, and the relevant references all discuss acetone and n-propanol for this purpose.  As every organic chemist knows how to optimize a recrystallization, an artisan in this field would attempt this process with a reasonable expectation of success.
This is a provisional nonstatutory double patenting rejection.
response to applicant’s arguments
Applicants repeat the arguments used for the rejection under 35 USC 103, above, which were answered there.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED REYNOLDS whose telephone number is (571)270-7214. The examiner can normally be reached M-Th 9-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRED H REYNOLDS/Primary Examiner, Art Unit 1658